DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claims 1, 9 and 10 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of claim 1 with regards to 35 USC 101, the claim rejections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman et al. (US PGPUB 2015/0363210; hereinafter “Wehrman”) in view of Douglas et al. (US PGPUB 2007/0174686; hereinafter “Douglas”).
Claim 1: (Currently Amended)
Wehrman teaches a hardware control device comprising:
a hardware communication unit configured to communicate with a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line ([0015] “An improved software update system may use a mobile device associated with the vehicle that is configured to retrieve software updates requested by the vehicle.” [0021] “the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a nomadic device (ND) 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity),” wherein the “BLUETOOTH transceiver” is the “communication unit,” see also Fig. 1 showing the “transmission path” associated with the “BLUETOOTH transceiver 15”.); and
a hardware processor coupled to a memory and configured to read instructions from the memory to cause the update control device to perform operations including ([0018] “FIG. 1, a processor 3 or central processing unit (CPU) 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines. Further, the processor 3 is connected to both non-persistent 5 and persistent storage 7.”):
causing the hardware communication unit to transmit a request message when a target device is unable to execute an update process for a control program ([0018] ,
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including the control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or software to the vehicle module 202 or modules 202 being updated,” wherein a “Vehicle Module 202” is the “target device”.).

With further regard to Claim 1, Wehrman does not teach the following, however, Douglas teaches:
the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0028] “In particular, the system, in one embodiment, may include a management module configured to execute a firmware overlay process, a primary baseboard management controller configured to route a flash update in response to the management module 
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0019] “The forwarding module forwards a command such as a flash command from the service processor to the secondary hardware controller. When the receiving module receives a command such as a flash command from the service processor, the receiving module signals the forwarding module to forward the flash command via the state synchronization interface to the secondary hardware controller,” wherein the “secondary controller” is the “non-target device”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman with the non-target device operations as taught by Douglas in order to “beneficially minimize administrative intervention and maintain high availability to mission-critical data and applications” (Doulas [0015]).
	
Claim 2: (Currently Amended)
Wehrman in view of Douglas teaches the hardware update control device according to claim 1, and Wehrman further teaches wherein the operations further include: 
causing the hardware communication unit to transmit, to the non-target device, an inquiry message that inquires whether or not the non-target device can serve as the alternative device; and 
determining whether or not to use the non-target device as the alternative device, in accordance with the content of a response message from the non-target device ([0046] “FIG. 3 illustrates an exemplary user interface 300 of the vehicle system 200 for receiving consent from the user to download software updates 206 for the vehicle 31 by the nomadic device 53. The user interface 300 may be presented by the VCS 1 in the vehicle 31 via the display 4, and may include a message prompt 302 provided by the update management application 216 to request for the user to agree to use of the update retrieval application 218 to download software updates 206 for the vehicle 31.” [0050] “At operation 502, the update management application 216 receives consent from the user to utilize the update retrieval application 218 executed by the nomadic device 53 to download software updates 206. For example, the update management application 216 may present the message prompt 302 to the user via the display 4, and may receive input via the yes control 306 that the user agrees to use of the update retrieval application 218 to aid in the download of software updates 206 to the vehicle 31.”).

Claim 3: (Currently Amended)
Wehrman in view of Douglas teaches the hardware update control device according to claim 2, and Wehrman further teaches wherein the causing of the hardware communication unit to transmit the inquiry message includes transmitting the inquiry message to a plurality of non-target devices inquiring as to whether or not the non-target devices can serve as the alternative device, in accordance with priority levels of the non-target devices ([0046] “FIG. 3 illustrates an exemplary user interface 300 of the vehicle system 200 for receiving consent from the user to download software updates 206 for the vehicle 31 by the nomadic device 53.” [0047] “If the user agrees … the update management application 216 may utilize the update retrieval application 218 to aid in the download of software updates 206 to the vehicle 31. Otherwise, the update management application 216 may fall back to functionality not using the update retrieval application 218, such as … use of an internal onboard modem 63 of the VCS 1,” wherein the “Onboard Modem 63,” i.e. another “non-target device”, is the lower priority option since it is disclosed as being a “fall back” option when the “Nomadic Device 53” is not able to be used.).

Claim 8: (Currently Amended)
Wehrman in view of Douglas teaches the hardware update control device according to claim 1, and Wehrman further teaches wherein  the operations include determining a process, among the plurality of processes, that the alternative device is requested to alternatively execute (See Figures 5-7 showing the plurality of update processes. [0015] “An improved software update system may use a mobile device associated with the vehicle that is configured to retrieve software updates requested by the vehicle,” wherein Wehrman discloses embodiments in which the downloading portion of the update process requires the use of a “Nomadic Device”, i.e. a mobile 

Claim 9: (Currently Amended)
Wehrman teaches a control method used in a hardware update control device connected to a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line, the method comprising,
transmitting a request message when a target device is unable to execute an update process for a control program ([0018] “Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines,” wherein the “Processor” 3 is the “control unit.” [0032] “The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install software updates 206  to various modules 202-A through 202-C (collectively 202) of the vehicle 31,” wherein a “Vehicle Module 202” is the “target device”. [0050] “At operation 502, the update management application 216 receives consent from the user to utilize the update retrieval application 218 executed by the nomadic device 53 to download software updates 206”.), 
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or software to the vehicle module 202 or modules 202 being updated,” wherein a “Vehicle Module 202” is the “target device”.).


the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0028] “In particular, the system, in one embodiment, may include a management module configured to execute a firmware overlay process, a primary baseboard management controller configured to route a flash update in response to the management module executing the firmware overlay process and forward the flash update to a redundant hardware controller, a secondary baseboard management controller configured to receive the flash update from the primary baseboard management controller over a point to point connection.”),
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0019] “The forwarding module forwards a command such as a flash command from the service processor to the secondary hardware controller. When the receiving module receives a command such as a flash command from the service processor, the receiving module signals the forwarding module to forward the flash command via the state synchronization interface to the secondary hardware controller,” wherein the “secondary controller” is the “non-target device”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 10: (Currently Amended)
Wehrman teaches a non-transitory computer readable storage medium storing a computer program for causing a computer to function as an update control device connected to a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line, the computer program causing the computer to perform operations including:
transmitting a request message when a target device is unable to execute an update process for a control program ([0018] “Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines,” wherein the “Processor” 3 is the “control unit.” [0032] “The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install software updates 206  to various modules 202-A through 202-C (collectively 202) of the vehicle 31,” wherein a “Vehicle Module 202” is the “target device”. [0050] “At operation 502, the update management application 216 receives consent from the user to utilize the update retrieval application 218 executed by the nomadic device 53 to download software updates 206.”),
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including the control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or .

With further regard to Claim 10, Wehrman does not teach the following, however, Douglas teaches:
the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0028] “In particular, the system, in one embodiment, may include a management module configured to execute a firmware overlay process, a primary baseboard management controller configured to route a flash update in response to the management module executing the firmware overlay process and forward the flash update to a redundant hardware controller, a secondary baseboard management controller configured to receive the flash update from the primary baseboard management controller over a point to point connection.”),
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0019] “The forwarding module forwards a command such as a flash command from the service processor to the secondary hardware controller. When the receiving module receives a command such as a flash command from the service processor, the receiving module signals the forwarding module to forward the flash command via the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium as disclosed by Wehrman with the non-target device operations as taught by Douglas in order to “beneficially minimize administrative intervention and maintain high availability to mission-critical data and applications” (Doulas [0015]).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Douglas as applied to Claims 2 above, and further in view of Srinivasan et al. (US PGPUB 2017/0220332; hereinafter “Srinivasan”).
Claim 4: (Currently Amended) 
Wehrman in view of Douglas teaches all the limitations of claim 2 as described above. Wehrman in view of Douglas does not teach the following, however, Srinivasan teaches:
wherein in response to the response message indicating that dynamic processing capability is not lower than a predetermined value, the hardware processor determines, as the alternative device, the non-target device that has transmitted the response message ([0071] “the CD [Client Device] management component 328 can provide logic which controls: the manner in which the client device 302 updates its programs …the manner in which the client device 302 gains knowledge of the existence (and capabilities) of the assistant device 324 (and/or other available assistant devices).” [0098] “The CD management component 328 can generate the cost using …statistical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Douglas with the processing capability determination as taught by Srinivasan such that “the assistant device reduces the burden placed on the limited resources of the client device when performing an update process … This effect, in turn, may result in improved performance of the client device, together with a good user experience” (Srinivasan [0005]).

Claim 5: (Currently Amended)
Wehrman in view of Douglas and Srinivasan teaches the device of claim 4, and Srinivasan further teaches:
wherein the hardware processor determines the alternative device from among a plurality of non-target devices that have transmitted response messages, in accordance with priority levels of the non-target devices ([0071] “the CD [Client Device] management component 328 can provide logic which controls: …the manner in which the client device 302 chooses from among two or more candidate assistant devices (when, in fact, there are two or more candidate assistant devices to choose from .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Douglas and Srinivasan as applied to Claim 5 above, and further in view of Gallagher et al. (US PGPUB 2010/0318666; hereinafter “Gallagher”).
Claim 6: (Currently Amended)
Wehrman in view of Douglas and Srinivasan teaches the device of claim 5, and Wehrman further teaches:
wherein in a case where a plurality of in-vehicle communication lines are terminated at the hardware communication unit and the hardware communication unit does not have a function of selectively activating devices connected to the in-vehicle communication lines (See Figures 1 and 2 showing the communication lines connected to “Vehicle Modules” 202A-202C being terminated at the Vehicle-Based Computing System (VCS).).


the operations further include regarding a first non-target device that is connected to an in-vehicle communication line to which the target device is connected, to be higher in priority than a second non-target device that is connected to an in-vehicle communication line to which the target device is not connected ([0044] “the policy would indicate that a standby adapter on the same IO bus as the primary adapter would have a higher priority than an adapter on a slower IO bus or an adapter in connected via a TCP/IP connection.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Douglas and Srinivasan with the priority determination as taught by Gallagher such that “the fastest bus or network connections have a higher priority” (Gallagher [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Douglas and Srinivasan as applied to Claim 5 above, and further in view of Caushi (US PGPUB 2018/0088931; hereinafter “Caushi”).
Claim 7: (Currently Amended) 
Wehrman in view of Douglas and Srinivasan teaches all the limitations of claim 5 as described above. Wehrman in view of Douglas and Srinivasan does not teach the following, however, Caushi teaches:
hardware processor regards a first non-target device that has a control function unrelated to traveling of a vehicle, to be higher in priority than a second non-target device that has a function other than the control function ([0022] “the auxiliary storage application 122 may allow the embedded modem 108 to use the auxiliary storages 120 to offload storage of voluminous diagnostic data 126 to be provided to the remote telematics server 136, or to store large software updates that are of a size in excess of the storage capacity of the storage 116.” [0029] “the embedded modem 108 may store data to the ECUs 104 based on the priority list 128. For instance, using the priority list 128 certain ECUs 104 may be given higher priority in storing data than other ECUs 104. As one possibility, the application interface controller 104-G may have precedence over other ECUs 104,” wherein the “Application Interface Controller 104-G” is an example of a “device that has a control function unrelated to traveling of a vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Douglas and Srinivasan with the device priority as taught by Caushi in order “to store all data to auxiliary storage 120 when possible to preserve the storage 116 of the embedded modem 108 (e.g., for use in processing commands from users such as unlock door commands)” (Caushi [0025]).

Response to Arguments
Applicant's arguments, see Pages 10-11 of the Remarks filed July 1, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-10 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194